HARALSON, J.
1. The motion in arrest of the judgment, was properly overruled'. The minute entry shows, that two of the persons, one of whom was George Hendricks, who had been drawn and summoned to serve as grand jurors, did not appear, and two others appearing, were excused by the court. The sheriff was ordered to summon four persons from the qualified citizens of the county, — twice the number necessary to complete the grand jury, — and he did summon four such persons, all of whom were found to be competent. Two from this number Avere draAvn, .and withl the others present, were duly empannelled, sworn and charged according to law as grand jurors, and retired in charge of *58a sworn bailiff. Before their retirement, said George Hendricks appeared, and was duly sworn as a grand juror ; but, on suggestion of the solicitor, said Hendricks was excused from serving as such grand juror. The grand jury had been duly organized, sworn and charged, with the proper number to compose it, before Hendricks appeared. The fact that he was sworn as a grand juror, and excused and not allowed to serve, was, at most, a mere superfluous act, of no vitiating effect- oh the jury as organized. — Code of 1886,- § 4445; Code of 1896, § 5269; Billingslea v. The State, 68 Ala. 486 Sampson v. The State, 107 Ala. 76; Linchan v. The State, 113 Ala. 70.
2. The defendant offered to prove by John Snead; a conversation he, the witness, had with’the deceased, on Sunday morning before the killing, .which occurred on Monday, in which conversation deceased, said, the defendant liad told “a damned lie, ” of which statement, the witness told defendant before the fatal difficulty. This conversation was in reference- to some tales which deceased was represented as having told on the wife of one Brash Snead, the brother of-the witness, which deceased denied making, and, for the circulation of which, it seems, deceased understood the defendant ’was in some way responsible. There was no error in excluding the evidence. It was not a threat, and was too remote to justify, -in any sense, the assault afterwards made by defendant on deceased. -
3. This case is here on the second appeal. It appears again on substantially the same facts and questions, so far - as -the law of homicide goes, as on the former appeal, when every material question of law, as applicable to the case was decided. On the present trial, the court was asked to give its general charge in writing, which it did in a very lengthy, clear and correct charge, covering, so far as. we see, every material question in the case. After this, the defendant requested the court to give eighty-four written charges, thirty-eight of which were given, and forty-six refused. It would be a laborious and profitless task to review the refused charges. They are either abstract, argumentative, calculated to confuse and mislead the jury, or find substantial duplication in the others given for the de*59fendant. If some of those refused were free from error, we are satisfied that no injury resulted therefrom to the defendant.
Affirmed.
Brickell, O. J., dissenting.